Case 2:15-cv-05642-CAS-JC Document 328 Filed 06/12/19 Page 1 of 5 Page ID #:3744



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                             Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                    PLAINTIFFS’ MOTION IN LIMINE
     HUDSON, et al.,
                                           NO. 2 TO EXCLUDE EVIDENCE,
  19
              Defendants.                  REFERENCE AND ARGUMENT
  20                                       RELATED TO MATTERS NOT
                                           RELEVANT TO THE ISSUES IN
  21
                                           THIS CASE
  22
                                           Final Pretrial Conference
  23                                       Date: July 1, 2019
                                           Time: 11 a.m.
  24                                       Courtroom: 8D
  25                                       Trial: July 16, 2019
  26
  27
  28
       PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                 RELATED TO MATTERS NOT RELEVANT TO THE ISSUES IN THIS CASE
Case 2:15-cv-05642-CAS-JC Document 328 Filed 06/12/19 Page 2 of 5 Page ID #:3745



   1
                      PARTIES AND THEIR ATTORNEYS OF RECORD:
   2
             PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3
       11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4
       Courthouse, 350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5
       hereby move in limine for an order excluding evidence, reference and argument
   6
       related to matters not relevant to the issues in this case.
   7
             This Motion is made after attempting to conference with counsel pursuant to
   8
       Local Rules 7-3 and 16-2.6. Defendants did not respond to Plaintiffs request for a
   9
       conference and, thus, Plaintiffs file the instant Motion.
  10
             This motion is made under the provisions of Federal Rule of Evidence 401,
  11
       402 and 403 and is based upon Plaintiff’s Notice of Motion, and any further
  12
       briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
  13
       such other evidence and arguments that the Court may consider at the hearing on
  14
       this motion.
  15
  16
       Dated: June 12, 2019                   /s/ Michael A. Kahn
  17                                          Michael A. Kahn (pro hac vice)
                                              Lauren R. Cohen (pro hac vice)
  18                                          Daniel R. Blakey (SBN 143748)
                                              Capes Sokol Goodman and Sarachan, PC
  19                                          7701 Forsyth Blvd, 1200
                                              St. Louis, MO 63105
  20
  21                                          Attorneys for Plaintiffs
  22
  23
  24
  25
  26
  27
  28
                                                   2
       PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                 RELATED TO MATTERS NOT RELEVANT TO THE ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 328 Filed 06/12/19 Page 3 of 5 Page ID #:3746



   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2
              Plaintiffs move this Court in limine for an order precluding Defendants and
   3
   4 their counsel from introducing evidence, reference or argument related to matters
   5 not relevant to the issues in this case. Federal Rule of Evidence 401 defines
   6
     relevant evidence as “evidence having any tendency to make the existence of any
   7
   8 fact that is of consequence to the determination of the action more probable or less
   9 probable than it would be without the evidence.” Further, “[e]vidence which is not
  10
     relevant is not admissible.” Fed. R. Evid. 402. Pursuant to Rule 403, otherwise
  11
  12 relevant evidence may be excluded if its probative value is substantially
  13 outweighed by the danger of unfair prejudice, confusion of the issues, or
  14
     misleading the jury. Fed. R. Evid. 403 (emphasis added).
  15
  16          In deposition, Defendants elicited testimony regarding the following topics:
  17          1. The amount which Chike Ojukwu (“Ojukwu”), the creator of the musical
  18             bed (i.e. “beat”) for Joyful Noise, has received for the sale of others beats
                 in the past;
  19
  20          2. The amount which Chike Ojukwu received for the sale of the beat for
                 Joyful Noise to Flame;
  21
  22          3. Whether plaintiffs have licensed any of their music in their past;
  23          Evidence related to the matters listed above is not relevant to any issue in
  24
       this case.
  25
  26          Defendants believe this evidence is relevant to Plaintiffs’ claim for actual
  27 damages. If Plaintiffs prove copyright infringement, they are entitled recover
  28                                          3
       PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 328 Filed 06/12/19 Page 4 of 5 Page ID #:3747



   1 actual damages and profits of the defendant attributable to the infringement. See
   2
       Ninth Circuit Manual of Model Civil Jury Instructions § 17.32 (“Copyright –
   3
   4 Damages”). The standard for actual damages is an objective one based upon the
   5 fair market value of the copyrighted work caused by the infringement. The Ninth
   6
     Circuit has noted that “[a]ctual damages are usually determined by the loss in the
   7
   8 fair market value of the copyright, measured by the profits lost due to the
   9 infringement or by the value of the use of the copyrighted work to the infringer.”
  10
     Polar Bear Prods., Inc. v. Timex Corp., 384 F. 3d 700, 708 (9th Cir. 2004) (internal
  11
  12 quotations omitted). “[T]he market value approach is an objective, not a subjective
  13 analysis.” Jarvis v. K2 Inc., 486 F. 3d 526, 534 (9 Cir. 2007) (internal quotations
  14
     omitted). Therefore, the amount Ojukwu received for his sale of other beats in the
  15
  16 past, the amount he received for the beat in Joyful Noise, and whether he has
  17 licensed his beats in the past, is not relevant to the objective test set forth for
  18
     measuring actual damages, and must be excluded. Fed. R. Evid. 401, 402. Even
  19
  20 assuming arguendo that such evidence is relevant, it must be excluded because its
  21 probative value is substantially outweighed by a danger of unfair prejudice,
  22
     confusion of the issues and misleading the jury. Fed. R. Evid. 403.
  23
  24                                 II.    Conclusion
  25         Based upon the foregoing, Defendant must be precluded from offering
  26
  27
  28                                            4
       PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
Case 2:15-cv-05642-CAS-JC Document 328 Filed 06/12/19 Page 5 of 5 Page ID #:3748



   1 evidence, reference or argument related to matters listed herein, which are not
   2
       relevant to any issues in the case.
   3
   4 Dated: June 12, 2019
   5                                         s/ Michael A. Kahn
                                             Michael A. Kahn (pro hac vice)
   6
                                             Kahn@capessokol.com
   7                                         Lauren R. Cohen (pro hac vice)
                                             lcohen@capessokol.com
   8
                                             Capes Sokol Goodman Sarachan PC
   9                                         7701 Forsyth Blvd., 12th Floor
                                             St. Louis, MO 63105
  10
                                             Telephone: (314) 721-7701
  11
                                             Eric F. Kayira (pro hac vice)
  12
                                             eric.kayira@kayiralaw.com
  13                                         Kayira Law, LLC
                                             200 S. Hanley Road, Suite 208
  14
                                             Clayton, Missouri 63105
  15                                         Telephone: (314) 899-9381
  16
                                             Daniel R. Blakey (SBN 143748)
  17                                         blakey@capessokol.com
  18                                         CAPES SOKOL
                                             3601 Oak Avenue
  19                                         Manhattan Beach, CA 90266
  20
  21                                         Attorneys for Plaintiffs

  22
  23
  24
  25
  26
  27
  28                                             5
       PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE, REFERENCE AND ARGUMENT
                    RELATED TO MATTERS NOT RELEVANT TO ISSUES IN THE CASE
